Citation Nr: 1415552	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  10-37 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a left hip condition, to include as secondary to asthma or bronchitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1980 to October 1982.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran is not service-connected for asthma or bronchitis.  

2.  The Veteran's left hip condition did not have onset during active service and was not caused by an event, disease, or injury during active service.  


CONCLUSION OF LAW

The criteria for service connection for a left hip condition, to include as secondary to asthma or bronchitis, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice in a letter sent to the Veteran in July 2009.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The RO has associated the Veteran's service treatment records, VA treatment records, and private treatment records provided by the Veteran with the claims file.  The Veteran has not been afforded a VA examination for her left hip condition because, for the reasons discussed below, the evidence does not reflect that the Veteran's hip condition may be associated with service.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Therefore, no further notice or assistance is required for a fair adjudication of the Veteran's claim.  

The Veteran contends that she is entitled to service connection for her left hip condition. 

Service connection may be granted for a disability resulting from disease or injury incurred in active service and for in-service aggravation of a preexisting injury or disease.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In what is often referred to as secondary service connection, service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  

The Veteran contends that her left hip condition, avascular necrosis of the left femoral head, was caused by medication (prednisone) taken to treat bronchial asthma.  In a final May 2010 decision, the Board denied service connection for bronchitis and asthma.  As the Veteran is not service connected for bronchitis or asthma, service connection on a secondary basis cannot be granted as a matter of law.  See 38 C.F.R. § 3.310.  The Veteran's only service-connected condition is a residual scar on her left forearm.  There is no indication that her left hip condition is in any way related to her left forearm scar.  

The Veteran's service treatment records (STRs) do not contain any references to complaints, treatment, symptoms, or diagnosis of symptoms relating to avascular necrosis of the left femoral head.  The Veteran was put on a temporary profile limiting physical activity in January 1982, but this was due to problems with the Veteran's foot and ankle; no hip pain or problems were identified.  Additionally, although the Veteran was twice administered medication in her hips, in October 1981 and September 1982, the STRs indicate that the medication (penicillin) was being used to treat gonorrhea, not a hip condition.  The lower extremities and all systems were normal on the September 1982 separation examination.  On the contemporaneous report of medical history, the only identified condition of any relevance was cramps in the legs, and the physician's note included in that report indicated that cramps in legs had occurred since 1980 and no treatment or diagnosis was required.   

While there is evidence showing recent avascular necrosis of the left femoral head, none of this evidence reflects that the current disability is, or may be, associated with the Veteran's service.  June 2008 VA treatment records show that an MRI revealed definite avascular necrosis in the left femoral head.  September 2008 VA treatment records show that the Veteran did not recall any traumatic event related to her hip, but that she did recall lifting a heavy bucket about one year prior and associated the start of her hip pain with that event.  A September 2008 pre-operation evaluation shows that the Veteran's avascular necrosis was presumed to be due to prior steroid use for asthma management.  None of this evidence suggests an association between avascular necrosis and the Veteran's service.  Rather, the evidence reflects that avascular necrosis manifested many years after service.  

Additionally, neither the Veteran nor her representative has identified how her left hip condition is related to her active service.  The Veteran has consistently linked her left hip condition to the medication used to treat her asthma, which as discussed above is not service-connected.  To the extent that the Veteran's choice to maintain her appeal indicates her belief that her left hip condition is otherwise related to service, that alone is not enough to warrant an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1277-79 (Fed. Cir. 2010).  

Given the lack of symptoms of avascular necrosis in service or at separation, the fact that the first report of left hip problems occurred many years after service, and the treatment records indicating that the condition was likely associated with medications used to treat the Veteran's asthma, which is not service-connected, the record does not indicate that the Veteran's current hip disability is associated with her service, and neither entitlement to service connection for a left hip condition nor a VA examination as to its etiology is warranted.  

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for a left hip condition.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  


ORDER

Entitlement to service connection for a left hip condition, to include as secondary to asthma or bronchitis, is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


